UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedNovember 30, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-102945 JETBLACK CORP. (Exact name of small business issuer as specified in its charter) Nevada 98-0379431 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite #219 10654 - 82 Avenue, Edmonton, Alberta T6E 2A7 (Address of principal executive offices) (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer“ (Do not check if a smaller reporting company) Smaller reporting companyX APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:153,290,600 common shares issued and outstanding as of January 14, 2011 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes[]No[X] JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS November 30, 2010 $ (Unaudited) August 31, $ ASSETS CURRENT ASSETS Cash – – Total Current Assets – – Total Assets – – LIABILITIES AND SHAREHOLDERS’ DEFICIT LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities Shareholder advance Total Current Liabilities Total Liabilities SHAREHOLDERS’ DEFICIT Common stock, $.001 par value, 1,350,000,000shares authorized, 152,612,700 shares issued and outstanding Additional paid in capital ) ) Subscription receivable ) ) Deficit accumulated during the development stage ) ) Total Shareholders’ Deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT – – See accompanying notes to consolidated financial statements. F-1 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended November 30, 2010 and 2009 and the Period from April 17, 2002 (Inception) through November 30, 2010 (Unaudited) Three Months Ended November 30, 2010 Three Months Ended November 30, 2009 April 17, 2002 (Inception) to November 30, 2010 $ $ $ REVENUE – – COST OF GOODS SOLD – – ) GROSS PROFIT – – EXPENSES Inventory write-down – – General and administrative Total Expenses Net Operating Loss ) ) NET LOSS ) ) ) NET PROFIT (LOSS) PER SHARE: BASIC AND DILUTED ) ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED 152,612,700 151,112,700 See accompanying notes to the consolidated financial statements. F-2 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended November 30, 2010 and 2009 and the Period from April 17, 2002 (Inception) through November 30, 2010 (Unaudited) Three Months Ended November 30, 2010 Three Months Ended November 30, 2010 April 17, 2002 (Inception) to November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ )
